Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was being considered by the examiner.
Allowable Subject Matter
Claims 1 – 4, 6, 8 – 19 are allowed.
The following was the examiner’s statement of reasons for allowance previously in the allowance filed 10/25/2021. These reasons still stand as proper and are rewritten below. 
With regards to claims 1 and 12, the prior art on record fails to expressly disclose or render obvious a method or a device comprising: a sample container positioned in an X-Y plane configured to hold a sample stained with a first fluorescent substance in a well into which a solution including a second fluorescent substance has been injected; 
Specifically;  an image processor configured to generate a first fluorescent light image on the basis of a plurality of pieces of first image data obtained for the one Y-axis direction, and to generate a second fluorescent light image on the basis of a plurality of pieces of second image data obtained for the one Y-axis direction; and an analyzer configured to specify an area in which there is the sample on the basis of the second fluorescent light image, sets an analysis area in the first fluorescent light image on the basis of the area in which there is the sample, and analyzes an intensity of fluorescent light in the analysis area, and
More specifically; wherein the first excitation light and the second excitation light are planar light in an X-Z plane, wherein the image processor compresses the 
US Pub. No. 2009/0232370 A1 to Adie et al. teaches a method of imaging one or more biological objects using imaging apparatus capable of capturing an image across an imaging area. The method includes: placing the one or more biological objects (236) in an environment; providing in the environment, outside of the one or more biological objects, a contrast enhancing agent which provides contrast in an image between the one or more biological objects and the environment; and recording an image (240) of the one or more biological objects and the environment using the imaging apparatus, whereby a spatial definition for said one or more biological objects is derivable using contrast in the image which is provided by the contrast enhancing agent.
In contrast to applicants claimed invention, Adie presumes a scan-type confocal microscope, acquiring X-Y fluorescence images directly. Applicant claims, however, planar light is irradiated to acquire the X-Z images (second image data). By continuously acquiring this X-Z image while moving the sample, a plurality of X-Z images are acquired in the X-axis direction. After compressing each acquired X-Z image in the Z-direction, the second image that is an X-Y image is acquired by synthesizing in the Y-axis direction. 
The acquired X-Y images include only the information of the part in focus because Adie adopts a confocal microscope. In the present claimed invention, however, 
As such, applicants claimed invention provides a novel and nonobviouness improvement over the prior art on record. Applicants claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DJURA MALEVIC/Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884